


Exhibit 10.42




Non-Employee Director Compensation
 
The Chairman of the Board of Directors receives an annual retainer of $150,000
for his services as Chairman and his attendance at meetings of the Board of
Directors and committees of the Board. Each other non-employee director (the
“non-employee directors”) receives an annual retainer of $90,000 for his or her
services as a director.  In addition, the Chairman of the Board of Directors
receives an annual grant of restricted stock with a value equal to $180,000, and
each other non-employee director receives an annual grant of restricted stock
with a value equal to $130,000. Chairmen of the Audit, Compensation and
Nominating and Governance Committees receive an annual retainer of $35,000,
$25,000 and $20,000, respectively. Non-chair members of the Audit Committee
receive an annual retainer of $20,000, and non-chair members of the Compensation
and Nominating and Governance Committee receive an annual retainer of $10,000
and $8,000, respectively.
 
From time to time, the Board of Directors of the Company may form ad hoc
committees. Each non-employee director who serves on an ad hoc committee
receives $1,000 for each meeting of the ad hoc committee that he or she attends,
whether in person or via telephone, except that the Chair of any ad hoc
committee receives $2,000 for each such meeting that he or she attends.
 
The Company maintains a supplemental executive and director retirement savings
plan pursuant to which non-employee directors may defer up to 100 percent of
their cash director fees and make pre-tax contributions to an investment account
established in their name. Participants in the supplemental executive and
director retirement savings plan are fully vested in their contributions to the
plan, and direct the investment of their accounts in investment alternatives
that the Company selects.  All contributions to the plan are subject to claims
of our creditors.
 
The Company also reimburses each non-employee director for his or her
out-of-pocket expenses incurred in attending Board of Directors’ meetings and
committee meetings.




